Case 6:20-cv-00249-JCB-JDL Document 3 Filed 06/01/20 Page 1 of 1 PageID #: 12




                                  No. 6:20-cv-00249

                                  Troy Verm,
                                    Plaintiff,
                                       v.
                          D&G Directional Drilling, Inc.,
                                   Defendant.

                            Before BARKER , District Judge

             ORDER DESIGNATING MA GISTRATE JUDGE

               The court designates a magistrate judge to the full extent
           authorized by 28 U.S.C. § 636(b)(1) to handle all pretrial mat-
           ters in this case, except for any motion by plaintiff for certifi-
           cation of a collective action or of similarly-situated status un-
           der the Fair Labor Standards Act, which is referred to the as-
           signed magistrate judge for a report and recommendation.
                                     So ordered by the court on June 1, 2020.



                                               J. C AMPBELL B ARKER
                                             United States District Judge
